IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20317
                         Summary Calendar
                        __________________


JEFFREY BALAWAJDER,

                                       Plaintiff-Appellant,

versus

JAMES A. LYNAUGH, ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-89-1090
                        - - - - - - - - - -
                           June 19, 1996
Before KING, JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Jeffrey Balawajder appeals the district court's grant of

summary judgment for the defendants.    Balawajder's claim that

Texas Adult Parole and Mandatory Supervision Law, Tex. Code Crim.

Proc. art. 42.18 § 8(c) was not properly applied to him

implicates the duration of his sentence and therefore, is not

cognizable under 42 U.S.C. § 1983.     See McGrew v. Texas Bd. of

Pardons & Paroles, 47 F.3d 158, 160-61 (5th Cir. 1995).       His

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20317
                                -2-

denial-of-access-to-the-courts claim based on the TDCJ's failure

to forward his mail was not adequately briefed and is thus deemed

abandoned on appeal.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).   Our review of the record discloses no

reversible error by the magistrate judge as to Balawajder's

supplemental state-law claims.   Finally, to the extent that

Balawajder attempts to bring up issues that are beyond the scope

of remand, we decline to address them.    See Daly v. Sprague, 742

F.2d 896, 900-01 (5th Cir. 1984).

     AFFIRMED.